TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 6, 2019



                                     NO. 03-19-00594-CR


                                Ex parte Bobbi Battishia White




       APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.